In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered March 14, 1991, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The affidavits submitted by the parties’ experts raised triable issues of fact (see, CPLR 3212) as to whether the height of the guardrails on the second floor of the defendants’ premises complied with the pertinent regulations of the City of Yonkers Building Code. It was therefore proper for the Supreme Court to deny the defendants’ motion for summary judgment dismissing the complaint.
We note further that the defendants have failed to cite any authority for the proposition that the issuance of a certificate of occupancy for a building precludes a finding of negligence based on the existence of building code violations therein. Mangano, P. J., Sullivan, O’Brien and Pizzuto, JJ., concur.